Exhibit 10.1

AMENDMENT NO. 3
TO
CREDIT AGREEMENT

THIS AMENDMENT NO. 3 dated as of June 28th 2013 (this “Amendment”), is entered
into by and between NIC INC., a Delaware corporation, as the Borrower (the
“Borrower”) and BANK OF AMERICA, N.A., a national banking association, as Lender
(the “Lender”).  

RECITALS

A.        The Borrower and the Lender have entered into that certain Credit
Agreement dated as of May 2, 2007 as amended and modified by that certain
Limited Waiver thereto dated July 22, 2008, that certain Amendment No. 1 thereto
dated as of May 1, 2009 and that certain Amendment No. 2 thereto dated as of May
1, 2011 (as so amended and modified, the “Credit Agreement”).

B.        The Borrower and the Lender have agreed to certain amendments to the
Credit Agreement as more fully described herein.

C.        The Amendment is subject to the representations and warranties of the
Borrower and upon the terms and conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the Borrower and the Lender
hereby agree as follows:

SECTION 1.  DEFINED TERMS.  Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.

SECTION 2.  AMENDMENT.

   2.1  Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the defined term “Maturity Date” to read in its entirety as follows:

 “Maturity Date” means May 1, 2015; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the immediately preceding Business
Day.

SECTION 3.  LIMITATIONS ON AMENDMENT.

   3.1  The amendment set forth in Section 2 above is effective for the purposes
set forth herein and will be limited precisely as written and will not be deemed
to (a) be a consent to any other amendment, waiver or modification of any other
term or condition of the Credit Agreement or any other Loan Document,
(b) otherwise prejudice any right or remedy which the Lender may now have or may
have in the future under or in connection with the Credit Agreement or any other
Loan Document or (c) be a consent to any future amendment, waiver or
modification of any other term or condition of the Credit Agreement or any other
Loan Document.

NIC Inc. - Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------





 3.2  This Amendment is to be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein waived, are
hereby ratified and confirmed and will remain in full force and effect.

SECTION 4.  REPRESENTATIONS AND WARRANTIES.  The Borrower represents and
warrants to the Lender as follows:

4.1  Each of the Borrower’s current Material Subsidiaries are listed as a party
to the Consent to this Amendment or have executed and delivered a Joinder to the
Guaranty concurrently with the execution and delivery of this Amendment.

 4.2  Immediately after giving effect to this Amendment the representations and
warranties of (i) the Borrower contained in Article V of the Credit Agreement
and (ii) each Loan Party contained in each other Loan Document shall be true and
correct in all material respects, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date in all material respects, and the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement.

4.3  Immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

SECTION 5.  EXPENSES.  The Borrower agrees to pay to the Lender upon demand, the
amount of any and all out-of-pocket expenses, including the reasonable fees and
expenses of its counsel, which the Lender may incur in connection with the
preparation, documentation, and negotiation of this Amendment and all related
documents.

SECTION 6.  REAFFIRMATION.  The Borrower hereby reaffirms its obligations under
each Loan Document (as amended hereby) to which it is a party.

SECTION 7.  EFFECTIVENESS.  This Amendment will become effective as of the date
hereof upon the execution and delivery of this Amendment, whether the same or
different copies, by the Borrower and Lender.

SECTION 8.  GOVERNING LAW. This Amendment will be governed by and will be
construed and enforced in accordance with the laws of the State of Missouri
applicable to agreements made and prepared entirely within such State; provided
that the Lender shall retain all rights arising under federal law.

SECTION 9.  CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF SET-OFF.  The Borrower
hereby represents and warrants to the Lender that it has no knowledge of any
facts that would support a claim, counterclaim, defense or right of set-off.

NIC Inc. - Amendment No. 3 to Credit Agreement

2

--------------------------------------------------------------------------------





SECTION 10.  COUNTERPARTS. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts will be deemed an original of this Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

BORROWER:

 

NIC INC.

a Delaware corporation

   

By:

/s/ William F. Bradley, Jr.

Name:

William F. Bradley, Jr.

Title:

Executive Vice President, Chief

Administrative Officer, General Counsel, and

Secretary

   

LENDER:

BANK OF AMERICA, N.A.

   

By:

/s/ Gregory S. Bennett

Name:

Gregory S. Bennett

Title:

Vice President

NIC Inc. - Amendment No. 3 to Credit Agreement

3

--------------------------------------------------------------------------------





CONSENT TO AMENDMENT NO. 3
TO CREDIT AGREEMENT

Each of the undersigned is a Guarantor and party to that certain Continuing
Guaranty dated May 2, 2007 (the “Guaranty”) in favor of Bank of America, N.A.
pursuant to which the Guarantors have guaranteed the obligations of NIC INC. to
Bank of America, N.A., as Lender and L/C Issuer pursuant to or in connection
with that certain Credit Agreement dated May 2, 2007 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”) and the other
Loan Documents (as defined in the Credit Agreement).  Each of the Guarantors
hereby consents to Amendment No. 3 to the Credit Agreement effective as of June
28th, 2013.

Each Guarantor hereby reaffirms its obligations under the Guaranty.

Each of the Guarantors hereby consents to Pennsylvania Interactive, LLC, a
Pennsylvania limited liability company, New Jersey Interactive, LLC, a New
Jersey limited liability company and NIC Services, LLC, a Colorado limited
liability company (the “New Guarantor”) joining the Guaranty as a “Guarantor”
therein to the same extent as if the New Guarantor had signed the Guaranty as an
original party thereto.

IN WITNESS WHEREOF, the Guarantors have caused this Consent to be executed
effective as of May 1, 2013.

   

ALABAMA INTERACTIVE, LLC, an Alabama
limited liability company

 

By:

/s/ William F. Bradley, Jr.

Name:

William F. Bradley, Jr.

Title:

Secretary and Manager

   

ARKANSAS INFORMATION CONSORTIUM,
LLC, an Arkansas limited liability company

 

By:

/s/ William F. Bradley, Jr.

Name:

William F. Bradley, Jr.

Title:

Secretary and Manager

   

COLORADO INTERACTIVE, LLC, a Colorado
limited liability company

 

By:

/s/ William F. Bradley, Jr.

Name:

William F. Bradley, Jr.

Title:

Secretary and Manager

Consent to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------





   

DELAWARE INTERACTIVE, LLC

a West Virginia limited liability company   By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

HAWAII INFORMATION CONSORTIUM,
LLC, a Hawaii limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

IDAHO INFORMATION CONSORTIUM,
LLC, an Idaho limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

INDIANA INTERACTIVE, LLC, an Indiana
limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

IOWA INTERACTIVE, LLC, an Iowa limited
liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

KANSAS INFORMATION CONSORTIUM,
INC., a Kansas corporation

 

By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager

Consent to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------





   

KENTUCKY INTERACTIVE LLC, a Kentucky
limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

LOCAL GOVERNMENT ONLINE INDIANA,
LLC, an Indiana limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

MAINE INFORMATION NETWORK, LLC, a
Maine limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

MONTANA INTERACTIVE, LLC, a Montana
limited liability company

 

By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

NICUSA, INC., a Kansas corporation

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

NIC TECHNOLOGIES, LLC, a Kansas limited
liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager

Consent to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------





   

NEBRASKA INTERACTIVE, LLC, a Nebraska
limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

NEW MEXICO INTERACTIVE, LLC, a New
Mexico limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

OKLAHOMA INTERACTIVE, LLC, an
Oklahoma limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

RHODE ISLAND INTERACTIVE, LLC, a
Rhode Island limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

TEXAS NICUSA, LLC, a Texas limited liability
company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

SOUTH CAROLINA INTERACTIVE, LLC, a
South Carolina limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager

Consent to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------





   

UTAH INTERACTIVE, LLC, a Utah limited
liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

VERMONT INFORMATION CONSORTIUM,
LLC, a Vermont limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

VIRGINIA INTERACTIVE, LLC, a Virginia
limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager    

WEST VIRGINIA INTERACTIVE, LLC
a West Virginia limited liability company

  By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager

Consent to Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------





JOINDER TO
CONTINUING GUARANTY

THIS JOINDER TO CONTINUING GUARANTY (this “Joinder”) is entered into as of June
28th, 2013 by PENNSYLVANIA INTERACTIVE, LLC, a Pennsylvania limited liability
company, NEW JERSEY INTERACTIVE, LLC, a New Jersey limited liability company and
NIC SERVICES, LLC, a Colorado limited liability company (the “New Guarantors”)
in favor of BANK OF AMERICA, N.A. (“Lender”).

RECITALS

A.        The Borrower and the Lender have entered into that certain Credit
Agreement dated as of May 2, 2007 (as amended, restated or otherwise modified
from time to time, the “Credit Agreement”).

B.        Certain wholly-owned subsidiaries of the Borrower entered into that
certain Continuing Guaranty dated May 2, 2007 (as amended, restated or otherwise
modified from time to time, the “Guaranty”).

C.        The Credit Agreement requires that any subsidiary of the Borrower that
becomes a Material Subsidiary (as defined in the Credit Agreement) must become a
party to the Guaranty.

D.        Each New Guarantor is a Material Subsidiary of the Borrower and
expects to derive substantial direct and indirect benefit from the Lender
continuing its commitment to make Loans and issue Letters of Credit in
accordance with the terms and conditions of the Credit Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, and to induce the Lender to
enter into the Limited Waiver with the Borrower dated the date hereof, each New
Guarantor hereby agree as follows:

SECTION 1.  DEFINED TERMS.  Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.

SECTION 2.  JOINDER. Each New Guarantor hereby joins in the Guaranty and agrees
to be subject to, and bound by, the terms and provisions of the Guaranty that
are ascribed to “Guarantors” therein to the same extent as if such New Guarantor
had signed the Guaranty as an original party thereto.

SECTION 3.  REPRESENTATIONS AND WARRANTIES.  Each New Guarantor represents and
warrants that (a) it is duly organized and in good standing under the laws of
the jurisdiction set forth opposite its name on Schedule A attached hereto and
has full capacity and right to make and perform the Guaranty, and all necessary
authority has been obtained; (b) the Guaranty constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except as
enforceability may be limited by Debtor Relief Laws and subject to equitable
principles; (c) the making and performance of the Guaranty does not and will not
violate the provisions of any applicable law, regulation or order, and does not
and will not result in the breach of, or constitute a default or require any
consent under, any material agreement, instrument, or document to which it is a
party or by which it or any of its property may be bound or affected; and (d)
all consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Guaranty have been obtained
or made and are in full force and effect.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantors have caused this Joinder to be executed
as of the date first written above.

BORROWER:

 

PENNSYLVANIA INTERACTIVE, LLC

a Pennsylvania limited liability company   By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager  

NEW JERSEY INTERACTIVE, LLC

a New Jersey limited liability company   By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager  

NIC SERVICES, LLC

a Colorado limited liability company   By:

/s/ William F. Bradley, Jr.

Name: William F. Bradley, Jr. Title: Secretary and Manager



S-1

Joinder

